DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 15/861084.
Applicant’s amendments to the specification are sufficient to overcome the specification objection set forth in the previous office action.

Claim Objections
Claim 15 is objected to because of the following informalities:  it is suggested to amend claim 15 such that the “a calibration unit” and the “a control unit” limitations are indented one less spacing.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  it is suggested to amend claim 22 such that the “a control unit” limitation is indented one less spacing.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “determine power, magnitude, and phase of the sampled output signal based on the measured forward and reflected voltages” in ll. 9; however, claim 15 previously recites the limitation “the sampled output signal having a magnitude and phase” in ll. 5.  It is unclear if the “magnitude” and “phase” recited in ll. 9 are the same as or different from those in ll. 5.  The Examiner also notes that “magnitude” and “phase” are not associated with any specific value of the signal (i.e., current, voltage). For purposes of examination, the “magnitude” and “phase” of ll. 15 will be interpreted as being the same as ll. 9.   
Claims 16-21 depend from claim 15 and are thus also rejected.
Claim 22 is rejected upon the same rationale as applied to claim 15. 
Claims 23 depends from claim 22 and are thus also rejected.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-20 & 22-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strul et al. (4,807,620, previously cited) in view of  Behnke et al. (2006/0224152, previously cited).
Concerning claim 15, as illustrated in Figs. 2-3, Strul et al. disclose a measurement and control system for use in performing a medical procedure, employing an energy source (housing 10 containing an oscillator or rf power supply and meters 12, 13, knobs 16, 18 for control; Col. 1, ll. 11-22), the measurement and control system comprising: 
a measurement system, including a directional coupler configured to sample an output signal generated by the energy source, the output signal having a magnitude and phase, the measurement system configured to: measure forward and reflected voltages obtained by the directional coupler and generated by the energy source and determine power, magnitude, and phase of the sampled output signal based on the measured forward and reflected voltages (directional coupler 34 samples the signal from transmission line 20 and measures magnitudes and 
Strul et al. fail to disclose a control system operatively connected to the measurement system and including: a calibration unit configured to receive and store loss information for a transmission line, the calibration unit further configured to generate a calibration signal having a magnitude and phase that are representative of the output signal of the measurement system and of the loss information for the transmission line; and a control unit configured to receive the calibration signal and adjust the energy source in response to a value of the calibration signal.  However, Behnke et al. disclose a measurement and control system comprising a measurement system (18a,b) configured to sample an output signal and a control system (20, 22) operatively connected to the measurement system (18a,b) and including: a calibration unit configured to receive and store loss information for a transmission line (electrical conduit with encoded rating), the calibration unit further configured to generate a calibration signal having a magnitude and phase that are representative of the output signal of the measurement system and of the loss information for the transmission line (encoding rating communicates to an input of the generator and relates to a loss of energy from the conduit); and a control unit configured to receive the calibration signal and adjust the energy source in response to a value of the calibration signal (generator outputs a compensated signal to attribute for loss from the conduit).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Strul et al. to further comprise a control system operatively connected to the measurement system and including: a calibration unit configured to receive and store 
Strul et al. in view of Behnke et al. fail to disclose the control unit also configured to receive forward, reflected, and load power portions of the sampled output signal.  However, in an alternative embodiment, Strul et al. disclose a control unit (82) configured to receive forward, reflected, and load power portions of the sample output signal from the measurement system (34, 12, 14).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Strul et al. in view of Behnke et al. the control unit configured to receive forward, reflected, and load power portions of the sampled output signal in order to provide the benefit of adjusting the energy source to minimize a level or magnitude of the reflected power signal as taught by Strul et al. (Col. 4-5, ll. 46-9; Fig. 6)
Concerning claim 16, Strul et al. disclose the transmission line to be a coaxial cable (Col. 3, ll. 11-22).
Concerning claims 17-20, while Behnke further discloses alternative ways the loss information encoded rating can be transferred to the energy source ([0020], [0035-0037], Claims 24-25), Strul et al. in view of Behnke fail to specifically disclose that the 
Concerning claims 22-23, as illustrated in Figs. 2-3, Strul et al. disclose a measurement and control system for use in performing a medical procedure, employing an energy source (housing 10 containing an oscillator or rf power supply and meters 12, 13, knobs 16, 18 for control; Col. 1, ll. 11-22), the measurement and control system comprising: 
an energy source configured to generate an output signal (rf power supply/oscillator unit 30; Col. 3, ll. 23-36); 
an energy delivery instrument (probe 22; Col. 3, ll. 11-22); 
a directional coupler (directional coupler 34; Col. 3, ll. 37-55); 
a transmission line including a first portion directly coupled to the energy source and the directional coupler and a second portion directly coupled to the energy delivery instrument and the directional coupler, such that the output signal is unmodified as the output signal travels from the first portion to the second portion (transmission line 20 includes a first portion directly coupled to output 32 of oscillator/power and input 36 of directional coupler and a second portion directly coupled to output 38 of directional coupler and probe 22; Col. 3, ll. 37-55); 
a measurement system configured to sample the output signal generated by the energy source at the directional coupler, the sampled output signal having a magnitude and a phase; measure forward and reflected voltages obtained by the directional coupler and generated by the energy source; and determine power, magnitude, and phase of the sampled output signal based on the forward and reflected voltages (directional coupler 34 samples the signal from transmission line 20 and measures magnitudes and phases of forward and reflected voltages and current and outputs signals 40, 42 to reflected power meter 14 and incident power meter 12; Col. 3, ll. 37-55).
Strul et al. fail to disclose a control system including: a calibration unit configured to receive and store loss information for the transmission line, the calibration unit further configured to generate a calibration signal having a magnitude and phase based on the output signal and a loss information of the transmission line; a control unit configured to receive the calibration signal and adjust the energy source based on the calibration signal, and a network analyzer configured to determine the loss information of the transmission line and transmit the loss information to the calibration unit. However, 
Strul et al. in view of Behnke et al. fail to disclose the control unit is also configured to receive forward, reflected, and load power portions of the sampled output 

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Strul et al. (4,807,620, previously cited) in view of Behnke et al. (2006/0224152, previously cited), as applied to claim 20, in view of Waxman (2004/0236871, previously cited).
Concerning claim 21, Strul et al. in view of Behnke et al. fail to disclose the scanner to be handheld.  However, Waxman discloses a medical system where information is read from a micro-chip via a handheld scanner ([0028]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the In re Dailey et al., 149 USPQ 47.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,861,424. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a measurement and control system comprising a measurement system including a directional coupler and a control system comprising a calibration unit and a control unit.


Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection.
The Examiner notes that the claims fail to disclose the control unit configured to use the forward, reflected, and load power portions of the sampled output signal to adjust the energy source and fails to relate the “forward, reflected, and load power portions of the sampled output signal” received by the control unit to the “power, magnitude, and phase of the sampled output signal” previously recited in ll. 9. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794